Citation Nr: 0109478	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
a duodenal ulcer disability.  

2.  Entitlement to service connection for a hiatal hernia 
disorder as secondary to the service-connected duodenal 
ulcer.  

3.  Entitlement to service connection for a pulmonary 
disorder as secondary to the service-connected duodenal 
ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1956.  

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.

It appears that an informal claim for GERD may have been 
raised in the report of the June 1999 VA examination (VAE).  
As this issue is not perfected for our review, it is referred 
to the RO for the appropriate action.  



REMAND

The veteran avers that a complete copy of his (service 
medical records) SMRs were not available for review in 
conjunction with his claim.  Although the rating decision and 
statement of the case reference his SMRs, our review of the 
record does not show that they are associated with his claims 
folder.  

Additionally, we note that a March 1985 VAE report states 
that the veteran is not working due to multiple disabilities.  
It would be helpful in this regard if the RO would ask the 
veteran for a listing of all medical evaluations he has 
received with respect to the claimed disabilities, and also 
request any records pertaining to the veteran from the Social 
Security Administration (SSA).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

2.  The RO should obtain from the Social 
Security Administration any records 
pertinent to a claim for Social Security 
disability benefits as well as any 
medical records relied upon concerning 
that claim.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
disorders since service.  After securing 
the necessary releases, the RO should 
obtain any records not already associated 
with his claims folder.  

4.  The RO should also obtain the 
veteran's VA Tampa outpatient treatment 
records from July 1998 to the present.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




